Sognier, Judge.
Willie Roach brings this direct appeal from the denial of his equitable petition to set aside orders granting child support to his former wife. OCGA § 9-11-60 (e) was amended in 1986 to prohibit the use of a complaint in equity to set aside a judgment. The proper method of attacking a judgment is now by motion for new trial or motion to set aside. However, even treating appellant’s petition below as a motion to set aside the judgment, we are without jurisdiction to decide whether the denial was proper. Under the provisions of OCGA § 5-6-35 (a) (2), appeals from judgments or orders in divorce, alimony, child custody, and other domestic relations cases must be taken by applica*123tion. Matters of child support fall into the category of “other domestic relations” and are therefore within the purview of OCGA § 5-6-35 (a) (2). See Lewis v. Robinson, 176 Ga. App. 374 (336 SE2d 280) (1985). Similarly, under the provisions of OCGA § 5-6-35 (a) (8), appeals from the denial of a motion to set aside a judgment must be by application. Accordingly, as appellant has failed to follow the procedures outlined in OCGA § 5-6-35, his appeal must be dismissed.
Decided March 11, 1987.
Bert S. Harp, Jr., for appellant.
James A. Elkins, Jr., for appellee.

Appeal dismissed.


McMurray, P. J., and Beasley, J., concur.